Exhibit 10.28
 
MANAGEMENT CONSULTING AGREEMENT
 
This Management Consulting Agreement (this “Agreement”) is made and entered into
this 17th day of January, 2014 (the “Effective Date”), between Lilis Energy,
Inc., a Nevada corporation (the “Company”), and Market Development Consulting
Group, Inc. d/b/a MDC Group, a Wisconsin corporation (“Consultant”).  Together,
the Company and Consultant are sometimes referred to herein as the “Parties”.
 
WITNESSETH
 
WHEREAS, the Company and Consultant previously entered into a Management
Consulting Agreement, dated June 14, 2010 as may have been amended or modified
by the Parties at any time or from time to time, whether orally or in writing
(the “Original Agreement”);
 
WHEREAS, the Parties to this Agreement desire to terminate the Original
Agreement and to resolve all compensation matters related to the Original
Agreement, except as set forth below;
 
WHEREAS, Consultant provides investor relations and other management consulting
services; and
 
WHEREAS, the Company wishes to retain Consultant to provide such services to the
Company on the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, the Parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, agree as follows:
 
1.     Termination. As of the Effective Date, the Company and Consultant agree
that the Original Agreement and all of the rights and obligations of the Company
and Consultant arising thereunder are hereby fully and finally terminated for
all purposes. From and after the date hereof, neither the Company nor Consultant
shall have any rights or obligations under the Original Agreement. However, the
Company shall continue to be obligated under the Original Agreement to indemnify
and defend Consultant against any claim, action or proceeding brought by any
party against Consultant asserting such third party has been injured as a result
of any misstatements or omissions in the Company Information.
 
2.     Termination of the Compensation Related to the Original Agreement. As of
the Effective Date, the Company and Consultant agree that the financial
obligations of the Company have been satisfied in full and that any and all
further compensation under the Original Agreement is terminated, however the
Company’s obligations with respect to the existing Warrant agreements set forth
on Exhibit A hereto shall continue unaffected by this agreement.
 
a.      Information to be furnished by Company. Upon Consultant’s written
request, the Company shall furnish Consultant with current public information
about the Company, including without limitation the Company’s Annual Report on
Form 10-K filed with the Securities and Exchange Commission for the Company’s
most recently completed fiscal year, its most recent Annual Report to
Shareholders, its most recent Proxy Statement and any other periodic or current
reports filed with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934 (the “Exchange Act”) since the dates of those
documents, and shall also provide any other public information reasonably
requested in writing by Consultant (“Company Information”). The Company
Information shall not include Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 
 
b.      The Company shall be responsible to assure the Company Information
accurately and fairly presents, all material respects, the financial condition
and results of operations of the Company as of the dates indicated thereon.
Consultant shall have no liability for any misstatement or omission in the
Company Information, and the Company shall be obli­gated to indemnify and defend
Consultant against any claim, action or proceeding brought by any party against
Consultant asserting such third party has been injured as a result of any such
misstatement or omission in the Company Information.
 
3.      Confidential Information.
 
a.      Confidential Information Defined. It is contemplated that the Company
may disclose to Consultant information about or relating to the Company such as
business, financial, technical, legal, marketing, or other proprietary or
confidential information, including without limitation, contracts, documents,
strategic, business and financial plans, policies or procedures, analysis,
records, data, employee information, or other material, both oral and written,
which the Company deems, and Consultant should consider, confidential
(collectively, “Confidential Information”). All material and information
disclosed by the Company to Consultant will be presumed to be Confidential
Information and will be so regarded by Consultant. The term “Confidential
Information” shall also include all of Consultant’s work product, working papers
and results derived from the foregoing.
 
b.      Confidentiality Agreement. Consultant agrees that Consultant will hold
the Confidential Information in strict confidence and will only use the
Confidential Information in connection with providing services to the Company
under this Agreement. Consultant further agrees that Consultant will not make
any disclosure of the Confidential Information to anyone without the express
written consent of the Company. Consultant will take all reasonable steps to
ensure the confidentiality of all Confidential Information. Consultant agrees
not to copy any Confidential Information and not to use any Confidential
Information for Consultant's benefit or for the benefit of any third party.
 
c.      Exceptions. Notwithstanding the other provisions of this Agreement,
nothing received by Consultant will be considered to be Confidential Information
of the Company if: (i) it has been published or its otherwise readily available
to the public other than by a breach of this Agreement; (ii) it has been
rightfully received by Consultant from a third party other than the Company
without confidentiality limitations; or (iii) it is required to be disclosed by
order of court or other governmental authority.
 
d.      Survival of Obligations. This Section 3 will survive any termination of
this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
4.      Management Consulting Services. Consultant shall assist the Company’s
management in developing and executing its (i) corporate identity, (ii) image
development and packaging, (iii) communications with financial analysts, market
makers and stock brokers, (iv) generation of new investor interest and
maintaining loyal shareholders, (v) institutional relations and investment
banking introductions, and (vi) strategy on corporate finance, capital markets,
investor relations and corporate communications. As part of its services,
Consultant shall specifically provide all resources necessary to a) draft,
prepare and review all press releases to be issued by the Company, b) maintain
the editorial content of the Company’s website and provide periodic updates to
such content, and c) assist in the development and maintenance of the Company’s
periodic presentations to investors. Consultant shall be obligated to convey the
Company Information in a manner consistent with and in form and substance as
publicly made available or otherwise approved by the Company. Consultant shall
also agree that, during the term of this Agreement, Consultant shall limit the
number of clients to which it provides these or similar services to the Company
and two additional companies.
 
5.      Term and Termination.  This Agreement shall become effective as of the
Effective Date, and shall remain in effect until December 31,
2014.  Notwithstanding the foregoing, this Agreement may be terminated for any
reason by the Company in writing without any advance written notice.  Upon any
such expiration, termination or non-renewal of this Agreement, the Parties shall
have no further duty or obligations hereunder; provided that Consultant shall
remain obligated to keep confidential and return the Confidential Information
pursuant to Section 3 of this Agreement and the Company shall remain obligated
to make any payments of monthly retainer fees and reimbursable expenses pursuant
to Sections 6(a) and 7 that remain unpaid as of and for the period prior to the
effective date of expiration or non-renewal, and the Company shall continue to
be obligated to indemnify and defend Consultant as contemplated in Sections 1
and 2.
 
6.      Compensation for Services.
 
a.      As partial consideration for services provided during the term of this
Agreement, the Company shall pay to Consultant a monthly fee of US $5,000.00
commencing January 1, 2014. Thereafter, this monthly consulting fee shall be due
and payable by the Company in advance on the first business day of each calendar
month throughout the term of the Agreement. Consultant shall provide a monthly
invoice to the Company for this fee and for any reimbursable expenses as provide
in Section 7 below. Any payment made more than ten business days after the
invoice date will be subject to an interest charge at the rate of 8% per year
from the invoice date until the date paid or, if less, the maximum legal rate
permissible under applicable law.
 
b.      Common Stock Warrants.
 
i.      Concurrent with the execution of this Agreement, the Company shall grant
to Consultant a common stock warrant entitling Consultant to purchase up to
100,000 shares of common stock of the Company at an exercise price of $4.25 per
share until the five-year anniversary of the Effective Date in the form attached
hereto as Exhibit B (the “Five Year Warrant”).
 
 
3

--------------------------------------------------------------------------------

 
 
ii.      Concurrent with the execution of this Agreement, the Company shall
grant to Consultant a common stock warrant entitling Consultant to purchase up
to 250,000 shares of common stock of the Company at an exercise price of $2.33
per share until the five-year anniversary of the Effective Date in the form
attached hereto as Exhibit C (the “Anniversary Warrant” and together with the
Five Year Warrant, the “Warrants”).
 
iii.     Concurrent with the execution of this Agreement, the Company shall
issue to Consultant 90,000 shares of restricted common stock of the Company with
one-twelfth vesting immediately and eleven-twelfths vesting equally in eleven
monthly installments on the first day of each month beginning on February 1st,
2014; provided that no shares of restricted common stock shall vest subsequent
to this Agreement being terminated as provided for in Section 5.
 
c.      The Company shall have reserved from shares of its common stock held in
treasury or from authorized and unissued shares of its common stock, or from a
combination of the two, a sufficient number of shares of common stock to support
the exercise of the Warrants in full, and prior to delivery of the Warrants, the
Company shall have taken all steps necessary to assure that such shares, upon
issuance in connection with the exercise of the relevant Warrant, will
constitute duly authorized, fully-paid, non-assessable, validly issued and
outstanding shares of common stock of the Company. The Warrants shall survive
the expiration or termination of this Agreement.
 
7.      Reimbursement for Expenses. The Company shall reimburse Consultant for
reasonable out-of-pocket expenses incurred by Consultant in connection with
performing services pursuant to this Agreement, including without limitation
travel, meals, lodging, mobile telephone, and long distance telephone.
Notwithstanding the forgoing, any individual expense in excess of $2,000 must be
pre-approved by the Company in writing or such expense may be disallowed. The
Company agrees to make reimbursement payments for out-of-pocket expenses
promptly upon receipt of Consultant’s invoice in accordance with the Company’s
standard business practices.
 
8.      Independent Contractor Status. Consultant agrees to perform the services
provided for hereunder solely as an independent contractor. The Parties agree
that nothing in this Agreement shall be construed as creating a joint venture,
partnership, franchise, agency, employer/employee, or similar relationship
between the Parties, or as authorizing either Party to act as the agent of the
other. Consultant understands that it must obtain and keep current, at its own
expense, all permits, certificates, and licenses necessary for Consultant to
undertake its obligations hereunder. Consultant is and will remain an
independent contractor in its relationship to the Company. The Company shall not
be responsible for withholding taxes with respect to Consultant’s compensation
hereunder. Consultant shall have no claim against the Company hereunder or
otherwise for vacation pay, sick leave, retirement benefits, social security,
worker’s compensation, health or disability benefits, unemployment insurance
benefits, or employee benefits of any kind, including related to or in
connection with David E. Castaneda. Nothing in this Agreement shall create any
obligation between either Party and a third party, including between the Company
and David E. Castaneda.
 
 
4

--------------------------------------------------------------------------------

 
 
9.      Discharge and Release of Claims. As of the Effective Date, Consultant on
behalf of itself and each of its affiliates, successors, assigns, agents,
partners, stockholders, directors and employees, knowingly and voluntarily does
hereby release, acquit and forever discharge the Company and its agents,
representatives, officers, directors, affiliates and employees, attorneys,
representatives and all other persons, natural or corporate, in privity with the
Company, from any and all claims, suits, demands, actions or causes of action of
any kind or nature whatsoever, whether at common law, by contract, statute or
otherwise, and whether the underlying facts are known or unknown, that
Consultant now has or claims, or might have or claim, pertaining to or arising
out of the Original Agreement or any other similar agreements that may exist
between the Company and Consultant, except as specifically contemplated hereby
(the “Released Claims”).
 
10.    Unknown Facts. The Released Claims include claims of every nature and
kind, known or unknown, suspected or unsuspected. Consultant hereby acknowledges
that it may hereafter discover facts different from, or in addition to, those
which it now knows or believes to be true with respect to the Original
Agreement, and Consultant agrees that this Agreement and the releases contained
herein shall be and remain effective in all respects, notwithstanding such
different or additional facts or the discovery thereof.
 
11.    Authority. Each person executing this Agreement is duly authorized, on
behalf of the Party for whom he is executing this Agreement, to do so.
 
12.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, devisees, personal and legal
representatives, executors, successors and assigns.
 
13.    Governing Law. This Agreement shall be construed and interpreted, and the
rights and obligations of the Parties shall be determined and enforced, in
accordance with the laws of the State of Colorado.
 
14.    Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both Parties need not
sign the same counterpart. in the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
15.    Severability and Invalid Provisions. If any provision of this Agreement
is held illegal, invalid, or unenforceable, such holding shall not affect any
other provisions hereof. In the event any provision is held illegal, invalid, or
unenforceable, such provision shall be limited so as to give effect to the
intent of the Parties to the fullest extent permitted by applicable law.
 
16.    Interpretation. The determination of the terms of, and the drafting of,
this Agreement has been by mutual agreement after negotiation, with
consideration by and participation of the Parties. Accordingly, the Parties
agree that rules relating to the interpretation of contracts against the drafter
of any particular clause shall not apply in the case of this Agreement.
 
17.    Complete Agreement. This Agreement represents the full and complete
agreement between the Parties with respect to the subject matter hereof and
supersedes any and all prior agreements, whether oral or written, between the
Parties, all of which are hereby null and void, including without limitation,
the Engagement Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on the date first above written.
 
LILIS ENERGY, INC.
       
By:
/s/ Abraham Mirman    
Name: Abraham Mirman
   
Title: President
 

 
MARKET DEVELOPMENT CONSULTING GROUP, INC.
       
By:
/s/ David E. Castaneda    
Name: David E. Castaneda
   
Title: President
       

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


EXISTING WARRANTS


 
7

--------------------------------------------------------------------------------

 


EXHIBIT B


FIVE YEAR WARRANT


Please see attached.


 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT C


ANNIVERSARY WARRANT


Please see attached.
 
 
9

--------------------------------------------------------------------------------